Citation Nr: 1014631	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected left wrist Keinbock's disease.

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected residuals of a left knee tibial 
plateau fracture for the portion of the appeal period prior 
to March 21, 2007.

3.  Entitlement to an initial evaluation higher than 20 
percent for service-connected residuals of a left knee tibial 
plateau fracture for the portion of the appeal period from 
March 21, 2007.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1994 to June 1997 
and February 2003 to June 2004.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to an initial evaluation higher than 
10 percent for service-connected left wrist Keinbock's 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
service-connected residuals of a left knee tibial plateau 
fracture were manifested by a range of motion of at least 
zero degrees to 110 degrees, pain, crepitus, mild swelling, 
and lack of endurance.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
the Veteran's service-connected residuals of a left knee 
tibial plateau fracture have not been met or approximated for 
the portion of the appeal period prior to March 21, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5257 
(2009).

2.  The criteria for an evaluation higher than 20 percent for 
the Veteran's service-connected residuals of a left knee 
tibial plateau fracture have not been met or approximated for 
the portion of the appeal period from March 21, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5257 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Previous Board Remand

In December 2008, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further development 
and readjudication of the Veteran's claims.  Specifically, 
the Board ordered the AMC to request records of treatment for 
the Veteran's left knee disability from Dr. J.D. and obtain 
any VA Medical Center treatment records for the Veteran's 
left knee disability dated 2007 to the present before 
readjudicating the Veteran's claim.  A remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  When remand orders are not complied 
with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran stated 
in March 2009 that Dr. J.D. did not treat his left knee, and 
the AMC associated VA treatment records dated October 2007 
through December 2009 with the claims file.  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the December 2008 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In July 2004, March 2006, and April 2009 correspondence, the 
RO/AMC advised the Veteran of what the evidence must show to 
establish entitlement to an increased evaluation for his 
claimed disorder and described the types of evidence that the 
Veteran should submit in support of his claim.  The RO/AMC 
also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claim.  These VCAA notice letters also 
addressed the elements of degree of disability and effective 
date.  

Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Id.  As the issue of entitlement to a higher 
evaluation for service-connected residuals of a left knee 
tibial plateau fracture arises from an initial disability 
rating, the Board finds that no discussion of VA's compliance 
with the notice elements outlined in Vazquez is necessary in 
this case.  

The Board observes that the Veteran was provided with 
adequate notice with respect to his left knee claim by virtue 
of the aforementioned VCAA notice letters.  Any defect with 
respect to the timing of the VCAA notice was cured when the 
AMC subsequently readjudicated the Veteran's claim in 
December 2009. 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with compensation and pension examinations in 
August 2007, April 2007, November 2005, May 2005, and August 
2004; obtained the Veteran's VA and private medical records 
to the extent possible; and associated the Veteran's service 
treatment records (STRs) with the claims file.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are, collectively, more than adequate, as the 
examinations were predicated on a full reading of the private 
and VA medical records in the Veteran's claims file.  Both 
examinations included the Veteran's subjective complaints 
about his disability and the objective findings needed to 
rate the disability.   

Besides the aforementioned private treatment records, the 
Veteran has not made the RO, AMC, or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of all or part of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  It may also be due to pain 
if supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).  The factors involved in evaluating and rating 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint or 
pain on movement.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Residuals of a Left Knee Tibial Plateau Fracture

The RO originally granted the Veteran's claim for service 
connection for the residuals of his left knee tibial plateau 
fracture in December 2004 and assigned him a noncompensable 
rating effective June 16, 2004, under Diagnostic Code 5257.  
In September 2005, he was granted a temporary 100 percent 
evaluation based on convalescence effective January 27, 2005, 
before the RO returned him to a noncompensable rating 
effective April 1, 2005.  Then, a December 2005 rating 
decision increased the Veteran's disability rating to 10 
percent effective June 2004.  Finally, the RO granted the 
Veteran another increase to 20 percent effective March 21, 
2007, in a November 2007 rating decision.  Under Diagnostic 
Code 5257, a 10 percent disability rating is assigned for a 
slight impairment of the knee, while a 20 percent disability 
rating is assigned for moderate impairment and a 30 percent 
disability rating is assigned for a severe impairment.  The 
Veteran claims that he is entitled to a higher initial 
rating.    

The Veteran's claims folder is replete with compensation and 
pension examination reports, VA treatment records, and 
private treatment records dating back to August 2004.  At 
that time, the Veteran reported that there was a grinding 
feeling in his knee and it popped often, as well as mild 
swelling and occasional giving way.  However, upon 
examination, the Veteran had no palpable tenderness, no 
erythema or increased warmth, and no swelling in his left 
knee, but he did demonstrate mild crepitus with range of 
motion.  The RO scheduled the Veteran for another examination 
in May 2005, where the examiner again noted crepitus with 
range of motion.  The Veteran was able to fully extend his 
knee to zero degrees and flex it to 126 degrees.

Between these two examinations, the Veteran underwent a left 
knee arthroscopy and meniscectomy in January 2005.  During 
that month, he reported popping in his knee but no locking or 
catching.  Although the Veteran felt his knee giving way, he 
had no true instability symptoms.  He did, however, have some 
effusion and crepitus.  Prior to his surgery, he was able to 
extend his knee to zero degrees and flex it to 125 degrees.  
In February, he saw his range of motion increase from zero to 
110 degrees nine days after his surgery to zero to 125 
degrees by the end of the month.  The Veteran's range of 
motion remained at this level through December 2005, when he 
was only able to flex to 110 degrees.  In December 2005, his 
doctor merely noted that he was doing well despite slightly 
less range of motion.  

The Veteran presented for a third compensation and pension 
examination in November 2005.  The Veteran told the examiner 
that he wore a brace on his knee with expected increased 
activity.  Upon examination, the Veteran walked with a normal 
gait, was able to walk on tiptoes and heels with a slight 
limp, and was able to squat and duck walk without increased 
pain.  The examiner found that the Veteran could flex his 
knee to 130 degrees and extend to zero degrees.  Finally, the 
examiner diagnosed the Veteran with traumatic arthritis 
secondary to his open reduction and internal fixation of the 
left lateral tibial plateau fracture.  Around the time of 
this examination, the Veteran also complained of knee pain 
during appointments at the VA Medical Center in Kansas City.  

In March 2007, the Veteran told his primary care physician at 
the VA Medical Center that he had more pain in his knee.  A 
month later, he was afforded another compensation and pension 
examination.  The Veteran told the examiner that his left 
knee had "definitely worsened" since the last evaluation, 
citing constant pain that was aggravated by inclement weather 
and going up and down steps and ladders.  Upon examination, 
the Veteran still walked with a normal gait, was able to walk 
on tiptoes and heels, and squat and duck walk with some pain.  
His range of motion also remained constant, as he was able to 
flex to 130 degrees and extend to zero degrees.  

The Veteran's final compensation and pension examination was 
conducted in August 2007.  The Veteran reported that he had 
felt an achy pain, experienced difficulty with ambulation, 
and sensed an occasional instability of the knee since a 
procedure in service.  On examination, the examiner found 
that the Veteran's tibia was abnormal in that it had a bony 
prominence.  The Veteran was able to flex his knee to 110 
degrees and extend it to zero degrees with pain during the 
entire range of motion.  However, there was no change in the 
Veteran's range of motion after repetition.  The Veteran's 
ability to stand was limited to 15 to 30 minutes and his 
ability to walk was limited to between one-quarter mile and 
one mile.  The examiner noted that the Veteran's disability 
resulted in decreased mobility, problems with lifting and 
carrying, lack of stamina, weakness or fatigue, decreased 
strength, and pain.  Finally, the Veteran continued to 
complain of chronic knee pain in January 2009 and December 
2009, but reported feeling good in December 2009 with lots of 
walking and lifting some weights.  

Thus, the Board finds that the Veteran's left knee disability 
was never manifested by a severe impairment.  Indeed, the 
competent evidence of record demonstrates a moderate 
impairment for the portion of the appeal period from March 
21, 2007, and a slight impairment for the portion of the 
appeal period prior to March 21, 2007.  The Board notes that 
the Veteran was able to extend his knee to zero degrees for 
the entire appeal period and flex it to at least 110 degrees 
for the entire appeal period.  However, in August 2007, he 
had pain along the entire range of motion and a reduced 
ability to stand or walk. He also reported an increase in 
pain in his knee in March 2007.  Additionally, the Veteran 
also reported constant pain that was aggravated by cold 
weather, steps, and ladders; intermittent fatigue and 
weakness; an occasional limp; and some missed work over the 
previous year in April 2007.  The Board finds that this 
increase in pain, along with the Veteran's other symptoms, 
demonstrate a moderate impairment of his knee.  However, 
prior to those symptoms, the Veteran's knee was only slightly 
impaired, as his symptoms included crepitus, mild swelling, 
and a grinding feeling.     

Although the Veteran is not entitled to an increased 
evaluation under Diagnostic Code 5257, the Board will also 
consider whether he is entitled to a higher evaluation under 
alternate diagnostic codes pertaining to limitation of knee 
function.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5260, 5261, 5262, and 5263 (2009).

However, there is no medical evidence of ankylosis associated 
with the service-connected left knee disability that would 
support the assignment of an evaluation higher than 10 
percent or 20 percent under the criteria set forth in 
Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2009).  

Moreover, there is also no evidence of semilunar, dislocated 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2009).  Additionally, Diagnostic Codes 5260 and 
5261 rate the limitation of knee flexion and extension.  
Under these codes, a 10 percent disability rating is 
available if flexion is limited to 45 degrees or extension is 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 (2009).  As mentioned previously, the Veteran 
was not limited to this extent at any point during the appeal 
period.  In fact, the Veteran was able to flex to at least 
110 degrees during the entire appeal period and extend to at 
least 0 degrees.  Therefore, he is also not entitled to a 
higher initial evaluation under these diagnostic codes.   

Furthermore, the maximum disability rating under both 
Diagnostic Code 5263 for genu recurvatum and Diagnostic Code 
5259 for removal of symptomatic, semilunar cartilage is 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 
(2009).  Thus, a higher disability rating is unavailable 
under these diagnostic codes.

Finally, the Veteran claims that he should receive a separate 
evaluation for his traumatic arthritis.  The Board notes that 
the April 2007 compensation and pension examiner diagnosed 
the Veteran with early traumatic arthritis of the knee, 
although a radiologist viewing his X-rays did not.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  However, the Board has 
determined that the General Counsel opinion does not extend 
to Diagnostic Code 5257 when it is used to rate the Veteran's 
disability by analogy.  The Board notes that the words 
"slight," "moderate," and "severe" used in determining a 
higher rating under Diagnostic Code 5257 are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board has considered all of the evidence of 
record including any painful or limitation of motion in 
determining the proper rating under Diagnostic Code 5257.  
Thus, the manifestations compensated under Diagnostic Code 
5257 include limitation of motion as contemplated under 
Diagnostic Code 5003, and it would constitute pyramiding in 
this case to compensate the Veteran for functional impairment 
under Diagnostic Code 5003.

Based on the foregoing, the Board finds the preponderance of 
the evidence weighs against the assignment of a schedular 
evaluation higher than 10 percent for the portion of the 
appeal period prior to March 21, 2007, or higher than 20 
percent for the portion of the appeal period from March 21, 
2007, for the Veteran's service-connected residuals of a left 
knee tibial plateau fracture.  Thus, the Veteran's claim is 
denied. 

While the Veteran has reported that his left knee disability 
adversely affected his employability, such has been 
contemplated in the assignment of the current schedular 
evaluation.  The evidence does not reflect that his left knee 
disability alone has caused marked interference with 
employment (i.e. beyond that already contemplated in the 
assigned evaluation) or necessitated any frequent periods of 
hospitalization such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected residuals of a left knee tibial 
plateau fracture for the portion of the appeal period prior 
to March 21, 2007, is denied.

2.  Entitlement to an initial evaluation higher than 20 
percent for service-connected residuals of a left knee tibial 
plateau fracture for the portion of the appeal period from 
March 21, 2007, is denied.




REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to an initial evaluation higher than 10 percent 
for service-connected left wrist Keinbock's disease. 

In order to receive a higher evaluation for his left wrist 
disability, the Veteran must have ankylosis of his wrist.  
Then, in order to rate his disability, the evidence must show 
whether the ankylosis is favorable or unfavorable, as well as 
the degree of ankylosis.  The Board observes that an August 
2007 compensation and pension examiner diagnosed the Veteran 
with ankylosis of the left wrist and provided a range of 
motion rather than stating whether the ankylosis was 
favorable or unfavorable and the degree of fixation caused by 
the ankylosis.  Therefore, the examination is inadequate, and 
the Veteran should be afforded a new examination before the 
claim can be adjudicated.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
left wrist Keinbock's disease.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  
Specifically, the examiner should state 
whether or not the Veteran has ankylosis 
of his left wrist, and, if so, whether it 
is favorable or unfavorable and the degree 
to which it affects the Veteran's range of 
motion in accordance with Diagnostic Code 
5214.  The claims file and a copy of this 
remand should be made available for review 
in connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.
The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected left wrist Keinbock's disease 
and any other nonservice-connected 
disorders that may be found.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.	Thereafter, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


